Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 1 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 2 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 3 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 4 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 5 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 6 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 7 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 8 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 9 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 10 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 11 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 12 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 13 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 14 of 15
Case 9:20-cv-80691-XXXX Document 1 Entered on FLSD Docket 04/23/2020 Page 15 of 15




           4/14/2020                            s/Mendy Halberstam
